Citation Nr: 0631498
Decision Date: 10/10/06	Archive Date: 01/18/07

DOCKET NO. 04-24 609                        DATE OCT 10 2006


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE

Entitlement to service connection for a right foot condition.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1957 to December 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2002 rating decision from Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2006, the veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. During the hearing, the undersigned granted a 30-day abeyance period to afford the veteran the opportunity to submit additional evidence. To date, VA has not received any additional response from the veteran.

FINDINGS OF FACT

A right foot condition was not shown in service or for many years thereafter, and the only competent medical opinion addressing the etiology of the veteran's current right foot condition weighs against the claim.

CONCLUSION OF LAW

The criteria for service connection for a right foot condition are not met.
38 U.S.C.A. §§ 1131, 1137,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

- 2 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law. See 38 U.S.C.A. §§ 5100,5102,5103, 5103A, and 5107 (West 2002). To implement the provisions of the law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action needed to render a fair decision on the claim for service connection for a right foot condition has been accomplished.

In an August 2002 pre-rating notice letter and a March 2004 post-rating notice letter, the RO advised the veteran and his representative of VA's responsibilities to notify and assist the veteran in his claim, and what was required to prove a claim for service connection. In these letters the RO explained the information and/or evidence required from him, including medical evidence showing a current disability, as well as evidence that establishes a relationship between the current disability and service. After each, they were afforded the opportunity to respond. Hence, the Board finds that the veteran has received sufficient notice of the information and evidence needed to support his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the August 2002 and March 2004 notice letter, satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if

- 3 



any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). In those letters, the RO notified the veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies. The RO identified recently-acquired evidence that had been added to the record and requested that the veteran identify and provide the necessary releases for any medical providers from whom he wanted the RO to obtain evidence for consideration. In the August 2002 letter, the veteran was requested to send in any medical reports that he had. In the March 2004 letter, the veteran was requested to inform the RO about any other evidence or information that he thought would support his claim.

As indicated above, the first three of Pelegrini's content of notice requirements clearly have been met in this case. With respect to the fourth requirement, the Board notes that the appellant has not explicitly been advised to provide any evidence in his possession that pertains to his claim. However, the claims file reflects that the appellant has submitted and identified evidence in support of his claim. Given that fact, as well as the RO's instructions to him, the Board finds that the appellant has, effectively, been put on notice to provide any evidence in his possession that pertains to the claim. Accordingly, on these facts, the RO's omission is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf 38 C.F.R. § 20.1102 (2006).

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," the Secretary receives a complete or substantially complete application for VA-administered benefits. In that case, the Court determined that VA had failed to demonstrate that a lack of such a pre-adjudication notice was not prejudicial to the claimant.

In the matters now before the Board, the documents meeting the VCAA's notice  requirements were provided to the veteran before and after the November 2002 rating action on appeal. However, the Board finds that, with respect to this matter,

-4



any delay in issuing section 5103(a) notice was not prejudicial to the veteran because it did not affect the essential fairness of the adjudication, in that the claims were fully developed and re-adjudicated after notice was provided. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). As indicated above, the veteran has been notified of what is needed to substantiate his claim, and afforded numerous opportunities to present information and/or evidence in support of the claim. As a result of RO development, comprehensive documentation, identified below, has been associated with the claims file and considered in evaluating the veteran's appeal. After the March 2004 notice letter, the RO gave the veteran further opportunities to furnish information and/or evidence pertinent to the claim before it readjudicated the veteran's claim on the basis of all the evidence of record in April 2006 (as reflected in the SSOC).

Hence, the Board finds that any failure on VA's part in not completely fulfilling the VCAA notice requirements prior to the RO's initial adjudication of the claim is harmless. See ATD Corp. v. Lydall, Inc., 159 F.3d 534,549 (Fed. Cir. 1998); Cf 38 C.F.R. § 20. 1102 (2006).

More recently, on March 3, 2006, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R.§ 3.159(b) apply to all five elements of a service connection claim (appellant status, existence of a disability, connection between the appellant's service and that disability, degree of disability, and effective date pertaining to the disability). In this case, the veteran's status is not at issue. Additionally, the RO has provided notice regarding the degree of disability or effective date in an April 2006 letter. Moreover, as the Board's decision herein denies the veteran's claim for service connection for a right foot condition, there is no possibility of prejudice to the veteran under the notice requirements of
Dingess/Hartman.

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished. The RO has undertaken reasonable and appropriate efforts to assist the appellant in obtaining the evidence necessary to

- 5 



substantiate his claim; as a result of these efforts, service medical records and VA medical records have been associated with the record. The veteran was afforded a VA examination in connection with this claim in October 2002; a report of that examination has been associated with the claims file. The transcript from the veteran's July 2006 hearing before the undersigned is also associated with the claims file. Significantly, neither the veteran nor his representative has identified, and the record does not otherwise indicate, any existing pertinent records, in addition to those noted above, that need to be obtained. The record also presents no basis for further developing the record to create any additional evidence to be considered in connection with the claim.

Under these circumstances, the Board finds that there is no prejudice to the veteran in proceeding, at this juncture, with a decision on the claim on appeal.

II. Background

Service medical records reflect that on separation examination in November 1961, the veteran's feet were evaluated as clinically normal. On contemporaneous self-report, the veteran complained of foot trouble. The examiner noted that the veteran hurt his feet playing football in August 1961 and the veteran complained of occasional pain. The examiner specifically noted that there was no resulting disability, no complications or sequelae.

A September 1976 enlistment examination to the Reserves is negative for any complaints, findings or diagnosis of a right foot condition. On contemporaneous self-report the veteran denied any foot trouble. In addition, periodic examinations in May 1978 and April 1979 are also negative for any right foot conditions.

In August 2002, the veteran submitted his claim for service connection for a right foot condition as a result of a right foot injury in service. He contended that he injured his right foot while playing baseball during service in which a stake had to be pulled out of his foot. He further stated that he was taken to the hospital, and had his foot stretched back apart and was put on crutches for six weeks. He indicated that he was currently having problems with pain and swelling in the foot and ankle.

- 6 



Post service medical records include an October 2002 VA examination report in which the veteran reiterated his assertion of a claimed injury to his right foot in service. He stated that since that injury, he had progressively worsening right ankle pain and that over the past several years he had notice no motion in his right ankle. He stated that he noticed deformity and swelling of his right ankle. The veteran stated that he had no formal treatment for his right ankle including orthotic use, cane use, or ankle steroid injection. On examination, the veteran's right lower extremity showed 2+nonpitting edema with mild swelling in the hind foot laterally and medially with warmth and mild redness. There was no ankle motion or subtalar motion present. The VA examiner's impression was right hindfoot Charcot arthropathy severe, mild midfoot Charcot arthropathy right foot. The examiner commented that on reviewing the claims file and service medical records, he could not find any documentation of a right foot injury. The examiner indicated that the veteran described a midfoot injury by mechanism during service.

The VA examiner further stated that the veteran's current condition, Charcot arthropathy primarily in his right hindfoot with some midfoot involvement, is related to neuropathic conditions such as endstage syphilis or more commonly in the United States to diabetes mellitus.. A process of decreased proprioception and vascular regulation and sensation in a foot causes destruction in the joints because a feedback mechanism is not present to allow a patient to control the amount of appropriate weightbearing on their foot. As the foot breaks down, the cycle continues and the deformity worsens. The examiner opined that the veteran's Charcot arthropathy was not aggravated or accelerated by any traumatic injury forty years ago. Further, he commented that no injury was even documented. Therefore, the examiner also opined that the veteran's right foot Charcot arthropathy is not related to any service-connected activities.

In a September 2003 letter, a VA health care provider stated that the veteran reported that he had a right foot injury which happened at Ellsworth Air force Base in South Dakota in 1963. The veteran stated that he had right leg swelling since the injury which has become worse due to his heart failure, which affects both legs.

- 7 



VA medical records from September 2004 to April 2006 reflect that the veteran complained of left foot pain and received ongoing treatment for an ulcer on his left hallux. A January 2005 VA dermatology record notes that the veteran had a right toe amputated in the past. A July 2005 VA podiatry record reflects that the veteran had a deviation hallux left, bony prominence noted medial plantarly and that the VA doctor discussed possible fusion or resection of bony prominence. Later that month, the veteran underwent left foot surgery. A January 2006 VA podiatry record notes that the veteran had no foot complaints. An April 2006 VA outpatient record notes that the veteran had lower extremity edema. There are no records reflecting any treatment or diagnosis of a right foot condition.

During the July 2006 Board hearing, the veteran reiterated his prior assertions as to a right foot injury in service. He testified that the injury bothered him a little bit, but not so much that he could not do his job, but that as he got older, his foot started hurting and he could not move it. The veteran asserted that x-rays revealed that his ankle was fused together with his leg bone and he had multiple injuries of breaks in his foot. He contended that for over three years his left foot was bleeding and they could not figure it out, until the x-rays were taken and the doctors realized that the cause was from him favoring his right foot. The veteran testified that when he hurt his foot in service and was put on crutches that he did not receive any additional treatment and that they did not even look at his foot. He stated that he went to work every day with it wrapped up. When asked when it started to hurt to the point that he had to go to the doctor, the veteran stated that as he got older, he could not move his foot and had pain and swelling in his ankle. He stated that this was in the late
1970s, early 1980s, when he was in the Reserve and he started walking with a limp because he could not move his right foot. The veteran asserted that his VA doctor related his current right foot problems to his injury in service. During hearing it was agreed that the record would be kept open for 30 days to afford the veteran the opportunity to obtain and submit an opinion from his doctor.

III. Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. See 38

- 8 



U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such a determination requires a finding of a current disability that is related to an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).

Certain chronic diseases (such as arthritis), will be presumed to have been incurred in service if manifested to a compensable degree (10 percent for arthritis) within a prescribed period after discharge from service (one year for arthritis); this presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

In adjudicating a claim for benefits, the Board must determine whether a preponderance of the evidence supports the claim or whether all of the evidence is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 53-55 (1990).

In this case, the veteran contends that his current right foot condition is related to a right foot injury in service. After considering the evidence in light of the above-noted criteria, the Board finds that the preponderance of the competent evidence weighs against the claim.

The evidence of record clearly establishes that the veteran currently has right foot Charcot arthropathy. However, as noted above, this is not the only requirement for an award of service connection; there also must be medical evidence of a nexus between the current disability and service.

The veteran contends that his right foot condition is a result of a right foot injury from playing baseball in-service. However, the contemporaneous evidence does not support the veteran's assertions. The veteran's service medical records are negative for any complaints, findings or diagnosis of a right foot injury or condition.

- 9 



Moreover, even though November 1971 report of separation notes that the veteran hurt his feet during an August 1961 basketball game and the veteran complained of foot trouble; the examiner reported that there was no disability, no complications and no sequelae. Furthermore, the separation report reflects that the veteran's feet were assessed as clinically normal.

In addition, the report of the veteran's May 1976 Reserve enlistment examination and subsequent periodic examinations reveals that the veteran's feet and lower extremities were clinically normal and the veteran's contemporaneous self-reported of medical history did not include complaints of feet or ankle conditions or arthritis. Thus, notwithstanding the veteran's current assertions of an in-service injury to his right foot, the available medical evidence does not establish that any right foot disability was present during or within 15 years after his period of active service.

In fact, post-service medical records do not establish the presence of any right foot condition for many years after service. In this regard, the first post-service evidence of a right foot condition was on VA examination in October 2002 when the veteran was diagnosed with right foot Charcot arthropathy, more than 45 years after the veteran's discharge from service. The Board points out the lapse of time between service and the diagnosis of a disability is a factor for consideration in deciding a service connection claim. Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000). In addition, as right foot Charcot arthropathy was first diagnosed many years after separation, service connection on a presumptive basis is not warranted.

Further, the Board notes that the only medical opinion that addresses the question of etiology of the veteran's current right foot condition, diagnosed as right foot Charcot arthropathy, is the one that was offered in conjunction with the October 2002 VA examination, and that opinion weighs against the claim for service connection. The V A examiner essentially opined that the veteran's current right foot condition is related to a neuropathic condition, of which the veteran is diagnosed with diabetes mellitus, and not to any traumatic injury as alleged by the veteran. The VA examiner opinion concluded that the veteran's right foot condition was not related to service or any incident therein.

- 10 



The Board finds that such opinion constitutes probative evidence on the nexus question, inasmuch as it was based on examination of the veteran, and consideration of his documented evidence and assertions; the opinion also reflects a thorough discussion of the veteran's post-service diagnosis of Charcot's arthropathy of the right foot. Moreover, the rationale underlying the opinion is reasonable and supportive by the objective record and apparent consideration of sound medical principles. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BV A to assess the credibility and weight to be given the evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). See a/so Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). Thus, the preponderance of the competent evidence weighs against the claim.

Significantly, neither the veteran nor his representative has presented or alluded to the existence of any contrary medical evidence or opinion, i.e., an opinion that actually supports that the contention that his current right foot condition is related to an in-service injury. The Board emphasizes that the fact that the veteran's own reported history of a right foot injury in service that he relates to current right leg swelling is noted in a September 2003 VA medical record does not constitute competent evidence of the required nexus. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). See also Reona/ v. Brown, 5 Vet. App. 458,461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

In addition to the medical evidence addressed above, the Board has considered the veteran's and his representative's contentions in connection with the claim on appeal. However, as each is a layman without appropriate medical training and expertise, the veteran nor his representative, is not competent to render a probative opinion on a medical matter-such as whether there is a medical relationship between a current right foot condition and an alleged in-service injury. See Bostain v. West, 11 Vet. App. 124,127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492

- 11 



(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).

For the reasons stated, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right foot condition; hence, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for a right foot condition is denied.

	K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

- 12 




